 



Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

     This Amended and Restated Employment Agreement (this “Agreement”) is made
and entered into as of April 14, 2004, by and between Mobility Electronics,
Inc., a Delaware corporation (“Employer”), and Charles R. Mollo (“Employee”).
This Agreement supersedes and replaces all other employment agreements between
Employer and Employee, including, without limitation, the Prior Agreements (as
defined in Section 12 below)

W I T N E S S E T H:

     WHEREAS, Employee is currently the Chief Executive Officer and President of
Employer, and Employee and Employer were parties to the Prior Agreements; and

     WHEREAS, Employer desires to replace the Prior Agreements with this
Agreement;

     NOW THEREFORE, for and in consideration of the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

     1. Employment. Employer hereby employs Employee and Employee hereby accepts
employment with Employer upon the terms and conditions hereinafter set forth.

     2. Duties. Subject to the power of the Board of Directors of Employer (the
“Board”) to elect and remove officers, Employee shall serve Employer as Chief
Executive Officer and President of Employer, and shall perform, faithfully and
diligently, the services and functions relating to such office or otherwise
reasonably incident to such office as may be designated from time to time by the
Board. As such, Employee shall report directly to the Board. Employee shall be
based in Scottsdale, Arizona, but shall have duties and responsibilities at
and/or with respect to each location at which Employer or any of its
subsidiaries conducts the Business (as hereinafter defined) and shall travel as
reasonably required by his duties under this Agreement. Employee shall devote
his full time, attention, energies and business efforts to his duties hereunder
and to the promotion of the business and interests of Employer and its
subsidiaries as is customary for a Chief Executive Officer and President of a
company of like-size in a comparable business; provided, however, that Employee
may participate in other business ventures as long a such participation does not
interfere with Employee’s duties hereunder (including those contained in this
sentence).

     3. Term. The term of this Agreement shall commence as of the date hereof
and shall continue, unless earlier terminated pursuant to Section 7 below, until
June 1, 2005 (the “Initial Term”); provided, however, that the term of this
Agreement shall thereafter be renewed on a year-to-year basis thereafter (each,
a “Renewal Term”), unless either party gives written notice to the other party,
at least ninety (90) days prior to the end of the then current term, of such
party’s desire to terminate this Agreement at the end of the then current term.
The Initial Term and any Renewal Term(s) are sometimes collectively referred to
herein as the “Term”.

1



--------------------------------------------------------------------------------



 



     4. Compensation. As compensation for his services rendered under this
Agreement, during the Term Employee shall be entitled to receive the following:

           (a) Salary. Employee shall be paid a salary as provided in Exhibit A
(the “Salary”).

           (b) Bonus. Employee shall also be entitled to receive bonuses as
provided in Exhibit A.

           (c) Stock Options. Employee shall also be entitled to receive grants
of stock options as may be determined by the Board from time to time.

           (d) Benefits. Employee shall also be entitled to receive such group
benefits as Employer may provide to its other employees at comparable salaries
and responsibilities to those of Employee. In addition, Employee shall be
entitled to receive the benefits set forth on Exhibit A.

           (e) Expenses. Employer shall reimburse Employee for the expenses
identified on Exhibit A and for all reasonable out-of-pocket travel and other
expenses incurred by Employee in rendering services required under this
Agreement upon submission of a detailed statement and reasonable documentation.

     5. Confidentiality.

           (a) Acknowledgment of Proprietary Interest. Employee recognizes the
proprietary interest of Employer and its affiliates in any Trade Secrets (as
hereinafter defined) of Employer and its affiliates. Employee acknowledges and
agrees that any and all Trade Secrets currently known by Employee or learned by
Employee during the course of his engagement by Employer or otherwise, whether
developed by Employee alone or in conjunction with others or otherwise, shall be
and are the property of Employer and its affiliates. Employee further
acknowledges and understands that his disclosure of any Trade Secrets may result
in irreparable injury and damage to Employer and its affiliates. As used herein,
“Trade Secrets” means all confidential and proprietary information of Employer
and its affiliates, now owned or hereafter acquired, including, without
limitation, information derived from reports, investigations, experiments,
research, work in progress, drawing, designs, plans, proposals, codes, marketing
and sales programs, client lists, client mailing lists, financial projections,
cost summaries, pricing formula, and all other concepts, ideas, materials, or
information prepared or performed for or by Employer or its affiliates and
information related to the business, products or sales of Employer or its
affiliates, or any of their respective customers, other than information which
is otherwise publicly available.

           (b) Covenant Not-to-Divulge Trade Secrets. Employee acknowledges and
agrees that Employer and its affiliates are entitled to prevent the disclosure
of Trade Secrets. As a portion of the consideration for the employment of
Employee and for the compensation being paid to Employee by Employer, Employee
agrees at all times during the Term and for a period of five (5) years
thereafter to hold in strict confidence and not to intentionally disclose
(except for such disclosures as are required by law, in which case, Employee
agrees to give Employer notice thereof prior to making any such disclosure) or
allow to be disclosed to any person, firm or

2



--------------------------------------------------------------------------------



 



corporation, other than to persons engaged by Employer and its affiliates to
further the business of Employer and its affiliates, and not to use except in
the pursuit of the business of Employer and its affiliates, the Trade Secrets,
without the prior written consent of Employer, including Trade Secrets developed
by Employee.

           (c) Return of Materials at Termination. In the event of any
termination or cessation of his employment with Employer for any reason
whatsoever, Employee will promptly deliver to Employer all documents, data and
other information pertaining to Trade Secrets. Employee shall not take any
documents or other information, of whatever type and in whatever form, or any
reproduction or excerpt thereof, containing or pertaining to any Trade Secrets.

           (d) Competition During and After Employment. Employee agrees that
during the Term and for a period of one year thereafter, neither Employee, nor
any of his affiliates, will directly or indirectly act as an investor,
principal, member, partner, officer, director, employee, consultant,
shareholder, lender, or agent of any entity which is engaged in any business of
the same nature as, or in competition with, the business conducted by Employer
and its subsidiaries during the Term (the “Business”) within the World;
provided, however, that: (i) this Section 5(d) shall not prohibit Employee or
any of his affiliates from purchasing or holding an aggregate equity interest of
not more than 1% in any business in competition with the Business being
conducted by Employer and its subsidiaries; (ii) this Section 5(d) shall not
apply if a termination occurs pursuant to subpart (e) of the first paragraph of
Section 7 below; or (iii) this Section 5(d) shall not apply if a termination of
Employee’s employment occurs and the conditions of Section 8(a) below have been
satisfied.

     6. Prohibition on Disparaging Remarks. Employee shall, from the date of
this Agreement forward, refrain from making disparaging, negative or other
similar remarks concerning Employer or any of its affiliates to any third party.
Similarly, Employer and its affiliates shall from the date of this Agreement
forward, refrain from making disparaging, negative or other similar remarks
concerning Employee to any third party.

     7. Termination. This Agreement and the employment relationship created
hereby shall terminate upon the occurrence of any of the following events (each,
a “Termination Event”):

           (a) The expiration of the Term as set forth in Section 3 above;

           (b) The death of Employee;

           (c) The Disability (as hereinafter defined) of Employee;

           (d) Written notice to Employee from Employer of termination for Just
Cause (as hereinafter defined);

           (e) Written notice to Employee from Employer of termination for any
reason other than subparts (a), (b), (c) or (d) above;

           (f) Written notice to Employer from Employee of termination for any
reason other than Constructive Termination (as hereinafter defined); or

3



--------------------------------------------------------------------------------



 



           (g) Written notice to Employer from Employee of termination for
Constructive Termination.

     In the event of the termination of Employee’s employment pursuant to (a),
(b), (c), (d) or (f) above, then Employee shall be entitled to only the
compensation earned by Employee as of, and payable for the period prior to, the
date of such Termination Event. In the event of the termination of Employee’s
employment pursuant to (e) or (g) above, then Employee shall be entitled to
continue to receive the Salary for a period of six (6) months following the date
of termination. Notwithstanding anything to the contrary in this Agreement, the
provisions of Sections 5 and 6 above shall survive any termination, for whatever
reason, of Employee’s employment under this Agreement.

     For purposes of this Section 7 the following terms of the following
meanings:

     “Constructive Termination” shall mean: (a) a material reduction in
Employee’s duties and responsibilities without Employee’s consent; (b) if
Employee is terminated as the Chief Executive Officer of Employer; (c) any
breach by Employer of any of the material terms of, or the failure to perform
any material covenant contained in this Agreement and following written notice
thereof from Employee to Employer, Employer does not cure such breach or failure
within fifteen (15) days thereafter; provided, however, that Employer will not
be entitled to cure any such breach or failure more than one time in any
consecutive three month period; (d) a required relocation by Employee from the
Phoenix, Arizona metroplex; or (e) a reduction in Employee’s Salary without
Employee’s prior written consent.

     “Disability” of Employee shall mean his inability, because of mental or
physical illness or incapacity, to perform his duties under this Agreement for a
continuous period of 90 consecutive days or for any 120 days out of a 360-day
period. In the event of any disagreement between Employer and Employee regarding
the existence or non-existence of any such disability, upon written request from
either party to the other, Employer and Employee or his legal guardian or duly
authorized attorney-in-fact (if he is not legally competent) shall each
designate one Arizona licensed physician and the two physicians so designated
shall designate a third. All three physicians so appointed shall personally
examine Employee, and the decision of a majority of such panel of physicians
shall determine whether such disability exists. Employee hereby authorizes the
disclosure and release to Employer of such determination and all supporting
medical records, and both parties hereby agree to be bound by such
determination.

     “Just Cause” shall mean: (a) the commission by Employee of any act
involving moral turpitude or the commission by Employee of any act or the
suffering by Employee of any occurrence or state of facts, which renders
Employee incapable of performing his duties under this Agreement (other than
Disability), or adversely affects or could be expected to adversely affect
Employer’s business reputation; (b) Employee’s being convicted of a felony; (c)

4



--------------------------------------------------------------------------------



 



any breach by Employee of any of the material terms of, or the failure to
perform any material covenant contained in, this Agreement and following written
notice thereof from Employer to Employee, Employee does not cure such breach or
failure within fifteen (15) days thereafter; provided, however, that Employee
will not be entitled to cure any breach or failure under this subclause (c) more
than one time in any consecutive six month period; or (d) the violation by
Employee of reasonable and appropriate instructions or policies established by
Employer which have been communicated to Employee with respect to the operation
of their businesses and affairs or Employee’s failure to carry out the
reasonable instructions of the Board and following written notice thereof from
Employer to Employee, Employee does not cure any such violation or failure
within fifteen (15) days thereafter; provided, however, that Employee will not
be entitled to cure any violation or failure under this subclause (d) more than
one time in any consecutive six month period.

     8. Change in Control.

           (a) Termination Payment. Notwithstanding anything to the contrary
contained in Section 7 above, if Employee’s employment with Employer is
terminated by: (i) Employer by reason of subpart (e) of the first paragraph of
Section 7 above; or (ii) Employee by reason of subpart (g) of the first
paragraph of Section 7 above, and, in either case, such termination occurred
within two (2) years following a Change In Control (as defined in subparagraph
(b) below) (a “Triggering Event”), then, in either event, Employee shall be
entitled to receive a lump-sum payment equal to: (y) Employee’s then current
annual salary, plus (z) an amount equal to Employee’s maximum bonus for the
applicable year (assuming for such purposes, that 100% of the targets were
achieved).

     In addition, following the occurrence of a Triggering Event, Employer shall
continue to provide coverage to Employee under the health plans that the Company
has in effect following the Triggering Event to the same extent as such coverage
is provided to other executive officers of Employer (provided, however, if
Employer’s health insurance plan excludes the continued participation of
Employee or any of his dependents or beneficiaries, then Employer shall arrange
to provide to Employee or such eligible dependents or beneficiaries
substantially similar benefits) until the later of: (y) Employee’s employment
with another company which provides health insurance generally to its employees;
or (z) the fifth anniversary of the date of the Triggering Event.

     In addition, immediately upon a Change In Control, all stock options held
by Employee shall become immediately and fully vested and exercisable and all
shares of restricted stock issued to Employee under any benefit plan shall
become immediately and fully vested and not subject to restriction, and the term
of any stock option, at the option of Employee, shall be extended to the maximum
term under the applicable stock option agreement (with any such extended stock
option that is an incentive stock option being deemed to be automatically
changed to a non-qualified stock option).

           (b) Change In Control. A “Change in Control” means the occurrence of
one or more of the following events:

5



--------------------------------------------------------------------------------



 



     (i) Any person within the meaning of Section 13(d) and 14(d) of the
Securities Exchange Act or 1934, as amended (the “Exchange Act”), other than
Employer (including its subsidiaries, directors or executive officers) has
become the beneficial owner, within the meaning of Rule 13d-3 under the Exchange
Act, of 50 percent or more of the combined voting power of Employer’s then
outstanding common stock or equivalent in voting power of any class or classes
of Employer’s outstanding securities ordinarily entitled to vote in elections of
directors (“voting securities”);

     (ii) Shares representing 50 percent or more of the combined voting power of
Employer’s voting securities are purchased pursuant to a tender offer or
exchange offer (other than an offer by Employer or its subsidiaries, directors
or executive officers);

     (iii) As a result of, or in connection with, any tender offer or exchange
offer, merger or other business combination, sale of assets or contested
election, or any combination of the foregoing transactions (a “Transaction”),
the persons who were directors of Employer before the Transaction shall cease to
constitute a majority of the Board or of any successor to Employer;

     (iv) Following the date hereof, Employer is merged or consolidated with
another corporation and as a result of such merger or consolidation less than
50 percent of the outstanding voting securities of the surviving or resulting
corporation shall then be owned in the aggregate by the former stockholders of
Employer, other than (1) any party to such merger or consolidation, or (2) any
affiliates of any such party; or

     (v) Employer transfers more than 50 percent of its assets, or the last of a
series of transfers results in the transfer of more than 50 percent of the
assets of Employer, or Employer transfers a business unit and/or business
division responsible for more than 35% of Employer’s revenue for the
twelve-month period preceding the month in which such transfer occurred, in
either case, to another entity that is not wholly-owned by Employer. Any
determination required above in this subsection (v) shall be made by the
Compensation Committee of the Board, as constituted immediately prior to the
occurrence of such event.

     9. Remedies. Employee recognizes and acknowledges that in the event of any
default in, or breach of any of, the terms, conditions or provisions of this
Agreement (either actual or threatened) by Employee, Employer’s and its
affiliates remedies at law shall be inadequate. Accordingly, Employee agrees
that in such event, Employer and its affiliates shall have the right of specific
performance and/or injunctive relief in addition to any and all other remedies
and rights at law, in equity or provided herein, and such rights and remedies
shall be cumulative.

     10. Acknowledgments. Employee acknowledges and recognizes that the
enforcement of any of the provisions set forth in Section 5 and 6 above by
Employer and its affiliates will not

6



--------------------------------------------------------------------------------



 



interfere with Employee’s ability to pursue a proper livelihood. Employee
recognizes and agrees that the enforcement of this Agreement is necessary to
ensure the preservation and continuity of the business and good will of Employer
and its affiliates.

     11. Notices. Any notices, consents, demands, requests, approvals and other
communications to be given under this Agreement by either party to the other
shall be deemed to have been duly given if given in writing and personally
delivered or sent by facsimile transmission, courier service, overnight delivery
service or by mail, registered or certified, postage prepaid with return receipt
requested, as follows:

     
If to Employer:
  Mobility Electronics, Inc.

  17800 N. Perimeter Drive, Suite 200

  Scottsdale, Arizona 85255

  Attn: Chief Financial Officer

  Fax: 480/477-3639
 
   
If to Employee:
  Charles R. Mollo

  17800 N. Perimeter Drive, Suite 200

  Scottsdale, Arizona 85255

  Fax: 480/477-3639

Notices delivered personally or by facsimile transmission, courier service or
overnight delivery shall be deemed communicated as of actual receipt; mailed
notices shall be deemed communicated as of three days after the date of mailing.

     12. Entire Agreement. This Agreement, including the Exhibits attached
hereto, contains the entire agreement of the parties hereto with respect to the
subject matter hereof and supersedes all prior agreements and understandings,
oral or written between the parties (including, without limitation, those
certain Employment Agreements, dated as of December 1, 1999 and June 1, 2003, by
and between Employer and Employee (the “Prior Agreements”)). No modification or
amendment of any of the terms, conditions or provisions herein may be made
otherwise than by written agreement signed by the parties hereto.

     13. Governing Law and Venue. THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE INTERPRETED, CONSTRUED, AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO ITS CHOICE OF LAW PRINCIPLES.
ANY ACTION BROUGHT BY EITHER PARTY HERETO INVOLVING ENFORCEMENT, TERMINATION,
INTERPRETATION, OR MODIFICATION HEREOF, OR OTHERWISE RELATED TO THIS AGREEMENTS
IN ANY WAY SHALL BE BROUGHT IN A COURT LOCATED IN PHOENIX, ARIZONA, AND NEITHER
PARTY HERETO SHALL BE HEARD TO ASSERT THE DEFENSE OF INCONVENIENT FORUM IN ANY
SUCH ACTION.

     14. Parties Bound. This Agreement and the rights and obligations hereunder
shall be binding upon and inure to the benefit of Employer and Employee, and
their respective heirs, personal representatives, successors and assigns.
Employer shall have the right to assign this

7



--------------------------------------------------------------------------------



 



Agreement to any affiliate or to its successors or assigns. The terms
“successors” and “assigns” shall include any person, corporation, partnership or
other entity that buys all or substantially all of Employer’s assets or all of
its stock, or with which Employer merges or consolidates. The rights, duties or
benefits to Employee hereunder are personal to him, and no such right, duty or
benefit may be assigned by him. The parties hereto acknowledge and agree that
Employer’s affiliates are third-party beneficiaries of the covenants and
agreements of Employee set forth in Sections 5 and 6 above.

     15. Arbitration. Any dispute or claim arising under or with respect to this
Agreement shall be settled by arbitration in Phoenix, Arizona, pursuant to the
rules and guidelines of the American Arbitration Association — Commercial
Division. The decision of the arbitrators shall be final and binding upon
Employer and Employee, and any decision or award rendered by the arbitrators may
be entered as a judgment or order in any court having jurisdiction.

     16. Estate. If Employee dies prior to the payment of all sums owed, or to
be owed, to Employee pursuant to Section 4 above, then such sums, as they become
due, shall be paid to Employee’s estate.

     17. Enforceability. If, for any reason, any provision contained in this
Agreement should be held invalid in part by a court of competent jurisdiction,
then it is the intent of each of the parties hereto that the balance of this
Agreement be enforced to the fullest extent permitted by applicable law.
Accordingly, should a court of competent jurisdiction determine that the scope
of any covenant is too broad to be enforced as written, it is the intent of each
of the parties that the court should reform such covenant to such narrower scope
as it determines enforceable.

     18. Waiver of Breach. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by any party.

     19. Captions. The captions in this Agreement are for convenience of
reference only and shall not limit or otherwise affect any of the terms or
provisions hereof.

     20. Costs. If any action at law or in equity, or by reason of Section 14
above, is necessary to enforce or interpret the terms of this Agreement, the
prevailing party shall be entitled to reasonable attorneys’ fees, costs and
necessary disbursements in addition to any other relief to which he or it may be
entitled.

     21. Affiliate; Subsidiary. An “affiliate” of any party hereto shall mean
any person controlling, controlled by or under common control with such party. A
“subsidiary” of Employer is any partnership, corporation, limited liability
company or other entity in which Employer owns an equity interest. For purposes
of this Agreement, the term “control”, when used with respect to any specified
person or entity means the power to direct or cause the direction of the
management and policies of such person or entity, directly or indirectly,
whether through the ownership of voting securities of ten percent (10%) or more,
by contract, or otherwise, and the term “controlled” has the meaning correlative
to the foregoing.

8



--------------------------------------------------------------------------------



 



     22. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same instrument, but only one of which need be produced.

     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

       

MOBILITY ELECTRONICS, INC.

 
   
 
 
By:  
 
 
 

--------------------------------------------------------------------------------


Title:   

 
 

--------------------------------------------------------------------------------

 
   
 
 

--------------------------------------------------------------------------------

 

       Charles R. Mollo


9



--------------------------------------------------------------------------------



 



EXHIBIT A

     
A. Base Salary:
  Employee shall receive an annual Salary of $327,000, payable bi-weekly in
arrears, which annual Salary shall be subject to increase from time to time as
may be determined by the Board.
 
   
B. Bonus
   
Compensation:
  Employee shall be entitled to receive an annual calendar year bonus (which
shall have a minimum targeted bonus of at least seventy percent (70%) of
Employee’s then applicable annual salary), if earned, pursuant to Employer’s
Executive Bonus Plan, as the same may be in force and effect from time to time
 
   
C. Additional
   
Benefits:
  Employee shall have four (4) weeks paid vacation for each 12-month period
during the Term.

A-1